0123ÿ56789 9 5 9ÿÿÿ3ÿÿÿÿ3ÿ57ÿÿÿ1!3ÿ7ÿ"ÿ7


                                                                      7/9/2021




                                    Deft's request to adjourn the Status teleconf. from
                                    July 20, 2021 or, alternatively, July 22, 2021 until
                                    Sept. 14, 2021 at 2:00 pm or, alternatively, Sept.
                                    13, 2021 at 2:00 pm is granted without objection by
                                    the Gov't. Clerk of Court requested to terminate
                                    the motion (doc. 46).
                                    Dated: July 9, 2021

          -01
